     Case 2:21-cv-00225-DBB Document 16 Filed 08/10/21 PageID.149 Page 1 of 2




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    ELESHA SOTO,                                           ORDER
                                                             • ADOPTING [11] REPORT AND
                              Plaintiff,                       RECOMMENDATION;
                                                             • DENYING [12] MOTION FOR
    v.                                                         DEFAULT JUDGMENT; and
                                                             • DENYING [15] MOTION FOR
    TARA KALATZES, GUS KALATZES, and                           WRIT OF EXECUTION
    GEORGE LIODAKIS,
                                                           Case No. 2:21-cv-00225-DBB-JCB
                              Defendants.
                                                           District Judge David Barlow



            The Report and Recommendation 1 issued by United States Magistrate Judge Jared C.

Bennett on July 7, 2021 recommends that the court dismiss Plaintiff’s complaint sua sponte for

lack of subject matter jurisdiction. 2 The parties were notified of their right to file objections to

the Report and Recommendation within 14 days of its service pursuant to 28 U.S.C. § 636(b)(1)

and Federal Rule of Civil Procedure 72. 3 No party filed an objection. Because no party filed a

written objection to the Report and Recommendation by the specified deadline, and because the

Magistrate Judge’s analysis and conclusions are sound, the court ADOPTS the Report and

Recommendation. 4 Accordingly, Plaintiff’s action is DISMISSED for lack of subject matter



1
    ECF No. 11, filed July 7, 2021.
2
    Id. at 1.
3
    Id. at 2.
4
  The court notes that the amount in controversy alleged in the Complaint is $40,000, not the $25,000 referenced in
the Report and Recommendation. See ECF No. 8-1 at 11.
    Case 2:21-cv-00225-DBB Document 16 Filed 08/10/21 PageID.150 Page 2 of 2




jurisdiction. Plaintiff’s Motion for Default Judgment 5 and Motion for Writ of Execution 6

motions are therefore DENIED AS MOOT.



           Signed August 10, 2021.

                                             BY THE COURT


                                             ________________________________________
                                             David Barlow
                                             United States District Judge




5
    ECF No. 12, filed July 9, 2021.
6
    ECF No. 15, filed July 12, 2021.



                                                                                             2
